Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s election of Group I with traverse, which encompasses claims 6 and 11, drawn to a method of using of a tagatose 6-phospate 4-epimerase (TiT4E) to catalyze of mutual conversion between fructose 6-phosphate and tagatose 6-phosphate is acknowledged. 
	Applicants traverses this restriction requirement because applicant believes that these three groups I-III not only involve tagatose 6-phosphate 4-epimerase, but also involve the application of this enzyme to convert fructose 6-phosphate into tagatose 6-phosphate. The above-mentioned catalytic ability of the enzyme is not disclosed in the prior art. Therefore, this feature is a special technical feature shared by the three groups of claims, that is, they relate to a single general inventive concept.
Moreover, applicant traverses this election requirement because there is minimal, if any, additional burden placed on the Examiner to search other claims. MPEP §808.01 specifically states:
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP §806.05(c) - §806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required.
Additionally, MPEP §803 further states:
If the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions.
The Examiner fails to identify any reason why searching for one claim feature that is covered by all claims 6-15 would impose serious burden. Applicant therefore traverses the restriction requirement.

 2.	Claims withdrawn:
Claims 1-5, 7-10 & 12-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	
3.					Priority
Receipt is acknowledged of papers (foreign priority to 201711066091.9, filed 11/02/2017) submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
				Priority
Receipt is acknowledged of papers (foreign priority) submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Applicant cannot rely upon the certified copies of foreign priority papers to overcome any rejection if presented in this Office Action because a translation of said papers has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. 35 U.S.C. 119(b)(3) and 372(b)(3) and 37 CFR 1.55(a)(4). If no certified translation is in the official record for the application, the examiner must require the applicant to file a certified translation. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file. 37 CFR 41.154(b) and 41.202(e).

4. 					Drawings
The drawings filed on 9/5/2007 are acknowledged.
5.					Specification

6.	Claims 6 & 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
	The claimed invention is directed to a method of using a tagatose 6-phosphate 4-epimerase (TiT4E) to catalyze  mutual conversion between fructose 6- phosphate and tagatose 6-phosphate, wherein the tagatose 6-phosphate 4- epimerase is selected from the group consisting of: (a) a protein having the amino acid sequence set forth in SEQ ID NO: 1; or (b) a derived protein formed by substitution, deletion or addition of one or more amino acid residues in the protein having the amino acid sequence set forth in SEQ ID NO: 1, and having an activity of catalyzing mutual conversion between fructose 6-phosphate and tagatose 6-phosphate; or (c) a protein having a sequence comprising the sequence of the protein described in (a) or (b); or (d) a protein having an amino acid sequence of 60% (preferably 80%, more preferably 90%) identity to the amino acid sequence set forth in SEQ ID NO: 1, and having an activity of catalyzing mutual conversion between fructose 6- phosphate and tagatose 6-phosphate (claim 6); and the method according to claim 6, wherein the tagatose 6- phosphate 4-epimerase (TiT4E) is derived from Thermoanaerobacter indiensis.
The claims are described by functional limitations and structure (SEQ ID NO: 1) with unlimited modifications. The claimed invention encompasses a genus of tagatose 6-
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated: 
"To fulfill the written description requirement, a patent specification must describe aninvention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what isclaimed."). Thus, an applicant complies with the written description requirement "bydescribing the invention, with all its claimed limitations, not that which makes it obvious,"and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966."Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated: 
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents" of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below. 
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art. 
Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116).  The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
					
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over WICHELECKI et al. (WO 2017/059278 Al) in view of Accession No. A9CES6 (January 15, 2008) and/or WO2018182355-A1 (Lee et al. 31-MAR-2017). 
WICHELECKI et al. teach a process for preparing tagatose where the process involves converting fructose 6-phosphate (F6P) to tagatose 6-phosphate (T6P) catalyzed by an epimerase (See paragraph 25). This process is shown in FIG. 1. The reference does not teach the epimerase from Thermoanaerobacter indiensis. 
Lee et al. teach a Thermoanaerobacter indiensis tagatose-6-phosphate kinase of SEQ ID No. 11 which is 100% identical to Applicants’ SEQ ID NO: 1 and is capable of being used in a method to catalyze  mutual conversion between fructose 6- phosphate and tagatose 6-phosphate. Accession No. A9CES6 provide addition evidence that the enzyme is D-tagatose 6-phosphate 4-epimerase. 
BFS47391
ID   BFS47391 standard; protein; 446 AA.
XX
AC   BFS47391;
XX
DT   29-NOV-2018  (first entry)
XX
DE   Thermoanaerobacter indiensis tagatose-6-phosphate kinase, SEQ ID 11.
XX
KW   Tagatose; sweetener; tagatose-6-phosphate kinase.
XX
OS   Thermoanaerobacter indiensis.
XX
CC PN   WO2018182355-A1.
XX
CC PD   04-OCT-2018.
XX
CC PF   30-MAR-2018; 2018WO-KR003769.

PR   31-MAR-2017; 2017KR-00042166.
PR   31-AUG-2017; 2017KR-00111494.
PR   24-NOV-2017; 2017KR-00158766.
XX
CC PA   (CJCJ ) CJ CHEILJEDANG CORP.
XX
CC PI   Lee YM,  Park IH,  Yang SJ,  Cho HK,  Shin SM,  Kim SB,  Lee C;
XX
DR   WPI; 2018-775729/70.
DR   N-PSDB; BFS47392.
XX
CC PT   Composition useful for producing tagatose, comprises fructuos-4-
CC PT   epimerase, or microorganism expressing fructuos-4-epimerase or culture of
CC PT   microorganism.
XX
CC PS   Claim 3; SEQ ID NO 11; 34pp; Korean.
XX
CC   The present invention relates to a novel composition, useful for 
CC   producing tagatose. The composition comprises fructuos-4-epimerase, or a 
CC   microorganism expressing fructuos-4-epimerase. The invention further 
CC   relates to a method for producing tagatose, which involves contacting 
CC   fructose with the tagatose-6-phosphate kinase. The composition is highly 
CC   heat-resistant, and produces tagatose with high yield in a cost-effective
CC   manner. The present sequence is a Thermoanaerobacter indiensis tagatose-6
CC   -phosphate kinase, useful in a method for producing tagatose by 
CC   contacting it with a fructose.
XX
SQ   Sequence 446 AA;

  Query Match             100.0%;  Score 2316;  DB 26;  Length 446;
  Best Local Similarity   100.0%;  
  Matches  446;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNTEHPLKNVVKLQKKGIPIGIYSVCSANEIVIQVAMEKALSMDSYVLIEATANQVNQYG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNTEHPLKNVVKLQKKGIPIGIYSVCSANEIVIQVAMEKALSMDSYVLIEATANQVNQYG 60

Qy         61 GYTNMKPIDFRDFVYSIAKRINFPENRIILGGDHLGPLPWKNQQAKKAMEEAKELVKQFV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GYTNMKPIDFRDFVYSIAKRINFPENRIILGGDHLGPLPWKNQQAKKAMEEAKELVKQFV 120

Qy        121 MAGFTKIHVDTSMFLGDDNINIKLDTETIAERGAILVSVAERAFEELKKSNPYALHPVYV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 MAGFTKIHVDTSMFLGDDNINIKLDTETIAERGAILVSVAERAFEELKKSNPYALHPVYV 180

Qy        181 IGSEVPVPGGSQKENNNEIQVTKPADFEETVEVYKSTFYKYGLGNAWEDVVAVVVQPGVE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IGSEVPVPGGSQKENNNEIQVTKPADFEETVEVYKSTFYKYGLGNAWEDVVAVVVQPGVE 240

Qy        241 FGVENIHEYDHQQAENLVSALKKYPNLVFEAHSTDYQPAKLLKEMVRDGFAILKVGPELT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FGVENIHEYDHQQAENLVSALKKYPNLVFEAHSTDYQPAKLLKEMVRDGFAILKVGPELT 300


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FALREGLFALNIIEKELFKDNHDIEMSNFIDILDTAMLNNPKYWEQYYYGDDNKIRIARK 360

Qy        361 YSYSDRCRYYLIENEVRASMSRLFKNLTNVEIPLTLISQYMPIQYEKIRMGLLKNDPENL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 YSYSDRCRYYLIENEVRASMSRLFKNLTNVEIPLTLISQYMPIQYEKIRMGLLKNDPENL 420

Qy        421 VKDKIGNCIDKYLYATNPTSGEFKLI 446
              ||||||||||||||||||||||||||
Db        421 VKDKIGNCIDKYLYATNPTSGEFKLI 446

It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art of enzymology or biochemistry to combine the analogous teachings of WICHELECKI et al. (WO 2017/059278 Al) in view of Accession No. A9CES6 (January 15, 2008) and/or WO2018182355-A1 (Lee et al. 31-MAR-2017), in order to develop a method of using any of the epimerase(s) sequences of the cited prior art and having varying sequence homology to SEQ ID NO: 1 or the sequence that is 100% identical to Applicants’ SEQ ID NO: 1 to catalyze mutual conversion between fructose 6- phosphate and tagatose 6-phosphate, and do so with a reasonable expectation of success. 
One skilled in the art would have been motivated to do so in view of the importance of D-tagatose (tagatose) as a low-calorie, natural sweetener that has 92% the sweetness of sucrose, but only 38% of the calories. Tagatose boasts a myriad of health benefits. See paragraph 3, for example.
Thus, the claimed invention was within the ordinary skill in the art to make and use before the effective filing date and was as a whole, prima facie obvious.
9.	No claim is allowed. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940